MEMORANDUM **
Curtís Renee Jackson, a California state prisoner, appeals pro se from the district court’s judgment dismissing for failure to state a claim his 42 U.S.C. § 1983 action alleging prison officials violated his Eight Amendment rights when they moved him to a prison cell that was not wheelchair accessible. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Ramirez v. Galaza, 334 F.3d 850, 853 (9th Cir.2003), and we affirm.
The district court properly dismissed Jackson’s action for failure to state a claim because Jackson did not allege facts sufficient to show that defendants disregarded a risk to his safety when they temporarily moved him out of a wheelchair accessible prison cell. See Johnson v. Lewis, 217 F.3d 726, 733 (9th Cir.2000) (explaining that where the conditions of confinement are challenged, a plaintiff must show that defendants knew of and disregarded an excessive risk to inmate safety); see id. at 731 (“[The] duration of a deprivation ... must be considered in determining whether a constitutional violation has occurred.”)
Jackson’s remaining contentions are unavailing.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.